Citation Nr: 1449133	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an educational benefit level in excess of 50 percent under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2006 to September 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2011, the Veteran applied for benefits pursuant to the Post-9/11 GI Bill. 

The Post-9/11 GI Bill was enacted by Congress in June 2008 and codified at Title 38 U.S.C.A. Chapter 33.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  In March 2009, VA promulgated new regulations to implement the change in law, and these regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770.  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550(a).  In order to be an eligible individual, a veteran must meet the service requirements of 38 C.F.R. § 21.9520.  A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33, the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b). 

According to the RO, the Veteran had three years of service counted for purposes of the LRP, leaving only 317 days that can be counted as a period of service for entitlement to educational assistance.  Unfortunately, it is unclear to the Board how the RO determined this, as the Veteran's service personnel records are not of record and there does not appear to be any formal certification of the Veteran's service by the United States Navy.  Associated with the Veteran's claim folder is a printout of an email exchange between VA employees at the Muskogee RO and someone who based on his email address may be employed by the Department of the Navy concluding that the Veteran has three years of service counted for purposes of the LRP.  However, no supporting documents are attached.  

In his statements to VA the Veteran has asserted that he only participated in the LRP for one year.  Further complicating matters, the Board notes that the Veteran's Form DD-214, Certificate of Release or Discharge from Active Duty, indicates that the Veteran did not enlist under the LRP, 38 U.S.C.A. Chapter 109.  

The Board finds that additional development is required to clarify if the Veteran actually had a period of service counted for purposes of the LRP, and if so, how long that period was.  On remand, the RO should obtain certification from the appropriate service department regarding whether the Veteran participated in the LRP, 38 U.S.C.A. Chapter 109, and if so, the length of his period of service counted for purposes of the LRP.  The RO should also obtain all the Veteran's service personnel records, including, if possible, his enlistment contract.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records, including, if possible, his enlistment contract.  If these records cannot be located, a formal finding of unavailability should be placed of record.

2.  The appropriate service department should certify if the Veteran participated in the Loan Repayment Program (LRP), 38 U.S.C.A. Chapter 109, and if so, the period of service counted for purposes of the LRP.  

3.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

